  Case 18-81313      Doc 57       Filed 03/14/19 Entered 03/14/19 13:37:38           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JULIE K. STEURER                      §       Case No. 18-81313
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/21/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 01/17/2019.

       6) Number of months from filing or conversion to last payment: 3.

       7) Number of months case was pending: 8.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $21,600.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81313      Doc 57       Filed 03/14/19 Entered 03/14/19 13:37:38          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)               $ 660.00
      Less amount refunded to debtor(s)                         $ 602.10
NET RECEIPTS                                                                           $ 57.90



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                           $ 57.90
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                       $ 57.90

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                         Claim       Claim          Claim   Principal    Interest
Name                                Class    Scheduled    Asserted       Allowed        Paid        Paid
ATTORNEY GARY C FLANDERS            Lgl       4,000.00    4,000.00           0.00       0.00        0.00
CLEARWING II CONDO OWNERS           Sec       5,000.00    2,245.25       2,245.25       0.00        0.00
AMERICREDIT FINANCIAL               Sec           0.00   13,030.38           0.00       0.00        0.00
SELECT PORTFOLIO SERVICING ,        Sec           0.00    5,682.82       5,682.82       0.00        0.00
BELOIT HEALTH SYSTEMS               Uns       4,550.00         NA             NA        0.00        0.00
CITY OF ROCKFORD                    Uns         100.00         NA             NA        0.00        0.00
CLINTON FIRE PROTECTION             Uns         265.00         NA             NA        0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns         550.00      549.70         549.70       0.00        0.00
IDES BENEFIT PAYMENTS               Uns           0.00    1,048.05       1,048.05       0.00        0.00
NAVIENT SOLUTIONS INC               Uns     100,000.00   59,281.92      59,281.92       0.00        0.00
PNC BANK                            Uns         400.00         NA             NA        0.00        0.00
SCHNUCKS                            Uns          40.00         NA             NA        0.00        0.00
SPEEDY RAPID CASH                   Uns         550.00      543.74         543.74       0.00        0.00
STATE OF WISCONSIN                  Uns       3,800.00    3,800.15       3,800.15       0.00        0.00
US BANK                             Uns         600.00         NA             NA        0.00        0.00
UW HEALTH                           Uns         740.00         NA             NA        0.00        0.00
JOHN WILSON                         Uns           0.00         NA             NA        0.00        0.00
SPRING VALLEY HOSPITAL              Uns           0.00    4,914.25       4,914.25       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81313      Doc 57       Filed 03/14/19 Entered 03/14/19 13:37:38    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
DISCOVER PRODUCTS INC               Uns          0.00     224.08     224.08       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00     499.84     499.84       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00   1,053.73   1,053.73       0.00       0.00
ATLAS ACQUISITIONS LLC              Uns          0.00     448.80     448.80       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00     570.27     570.27       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00     494.16     494.16       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00     960.67     960.67       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00     437.77     437.77       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00     591.96     591.96       0.00       0.00
OSFMG                               Uns          0.00     260.80     260.80       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81313      Doc 57       Filed 03/14/19 Entered 03/14/19 13:37:38    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                        $ 7,928.07           $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                              $ 0.00          $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 7,928.07           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 75,679.89           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                  $ 57.90
       Disbursements to Creditors                   $ 0.00

TOTAL DISBURSEMENTS:                                                $ 57.90




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81313        Doc 57      Filed 03/14/19 Entered 03/14/19 13:37:38               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
